t c memo united_states tax_court stanley a cook petitioner v commissioner of internal revenue respondent docket no filed date stanley a cook pro_se william j gregg for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively unless otherwise indicated all section references are to the internal_revenue_code irc as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner has conceded that he received in wages of dollar_figure gross rental income of dollar_figure taxable dividend income of dollar_figure of which dollar_figure is qualified dividends dollar_figure of taxable interest a capital_gain_distribution of dollar_figure self-employment_income of dollar_figure and taxable individual_retirement_account ira_distributions of dollar_figure respondent has conceded that petitioner is entitled to a dollar_figure capital_loss deduction a dollar_figure deduction for an ira contribution a dollar_figure deduction for self-employment taxes a dollar_figure standard_deduction an dollar_figure expense deduction on schedule e supplemental income and loss a dollar_figure personal_exemption a foreign_tax_credit of dollar_figure and a prepayment credit of dollar_figure respondent also concedes that only dollar_figure of the dollar_figure ira distribution is taxable and that petitioner is not liable for the sec_6651 and additions to tax the issues remaining for decision are whether respondent erred in using a zero basis and determining a dollar_figure capital_gain with respect to petitioner’s sale of his sonera stock and petitioner is entitled to deduct rental real_estate expenditures and losses greater than the amounts to which respondent has agreed the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in virginia findings_of_fact during petitioner was employed by the u s environmental protection agency he provided financial services to others and he rented a townhouse to third parties rental_activity although petitioner received dollar_figure in gross_income in from these activities and other sources he did not report the items on a timely filed form_1040 u s individual_income_tax_return respondent from third-party payor records determined that petitioner received the following income items in item compensation_for services deferred_compensation nontaxable gain on stock sale interest ordinary dividends qualified dividends ira_distributions capital_gain self-employment_income total amount dollar_figure big_number big_number big_number respondent reduced the dollar_figure figure by dollar_figure nontaxable deferred_compensation determining an adjusted_gross_income agi of dollar_figure as determined by respondent petitioner’s taxable_income was dollar_figure he also determined a dollar_figure deficiency after applying dollar_figure in pre-paid credits he determined a net tax due of dollar_figure he also determined additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively respondent issued a deficiency_notice to petitioner on date in response to the deficiency_notice petitioner mailed a form_1040 for to the internal_revenue_service irs it was received on date petitioner reported the previously unreported income items some of which he reported in greater amounts than respondent had determined he however claimed that only dollar_figure of the dollar_figure ira distribution was taxable he also claimed a dollar_figure loss on the stock sale rather than the dollar_figure gain that respondent had determined on schedule e he reported dollar_figure in rents received less dollar_figure in total expenses for a dollar_figure loss with respect to his rental_activity he reported the dollar_figure loss as a reduction of gross_income he reported an agi of dollar_figure taxable_income of dollar_figure and a total_tax of dollar_figure his tax was offset dollar_figure total income less dollar_figure personal_exemption dollar_figure standard_deduction and dollar_figure adjustment to income dollar_figure income_tax plus dollar_figure self-employment_tax by dollar_figure in withholdings and he claimed a dollar_figure refund i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue see sec_3 the court has jurisdiction to determine petitioner’s overpayment see sec_6512 the deficiency_notice dated date appears to have been mailed during the third year after the date due_date including extensions for filing petitioner’s return see sec_6512 although petitioner included a copy of a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return with his trial memorandum it does not contain a date stamp received by the irs and it was not received into evidence at trial accordingly the court assumes that petitioner did not receive an extension and that he is entitled to the benefit of a 3-year lookback period petitioner’s tax was paid within the 3-year lookback period see sec_6513 any_tax actually deducted and withheld at the source under chapter is deemed to have been paid_by the income recipient on the 15th day of april following the close of the taxable_year d provisions of sec_6513 apply for purposes of determining the date of payment for purposes of subsec a relating to interest on overpayments see also 528_us_431 withheld amounts are paid on the due_date of the taxpayer’s federal_income_tax return notwithstanding that the tax has not been assessed a petitioner has neither alleged nor proven that sec_7491 applies accordingly the burden remains on him ii consequences of petitioner’s failure to timely file dollar_figure gain and zero basis respondent determined a dollar_figure amount_realized a zero basis and a dollar_figure capital_gain with respect to petitioner’s sonera stock see sec_1001 c petitioner on his untimely form_1040 reported a dollar_figure amount_realized a dollar_figure cost_basis and a dollar_figure long- term capital_loss if the taxpayer fails to file a return ‘the amount shown as the tax by the taxpayer upon his return’ shall be considered as zero and the deficiency is the amount of the income_tax imposed by the sec_301_6211-1 proced admin regs see also 423_us_161 where there has been no tax_return filed the deficiency is the amount of tax due 919_f2d_830 2d cir 847_f2d_1379 9th cir if no return is made the commissioner simply proceeds with his independent calculation 65_tc_542 widemon v commissioner tcmemo_2004_162 to overcome respondent’s determinations petitioner must prove that he is entitled to claim a dollar_figure long-term_capital_loss and he must prove a basis greater than zero see rule a welch v helvering supra pincite karara v commissioner tcmemo_1999_253 affd without published opinion 214_f3d_1358 11th cir bennett v commissioner tcmemo_1997_145 and cases cited therein affd without published opinion 141_f3d_1149 1st cir see also laing v united_states supra pincite roat v commissioner supra pincite citing certain irs publications that refer to the time within which one may timely file a refund claim petitioner argues that his form_1040 was timely filed and therefore the irs’s policy of using a zero basis leads the irs to make false claims of indebtedness the language he refers to does not however negate a taxpayer’s obligation to file a timely federal_income_tax return see 469_us_241 congress placed upon taxpayers the obligation to ascertain the statutory deadline and then to meet that deadline 114_tc_184 an individual over age is required to file a federal_income_tax return if his gross_income for the taxable_year equals or exceeds the sum of the exemption_amount the basic_standard_deduction and an additional standard_deduction sec_6012 b in the case of returns filed pursuant to sec_6012 calendar_year returns shall be filed on or before the 15th day of april following the close of the calendar_year sec_6072 petitioner did not provide any evidence to respondent or to the court to substantiate the dollar_figure amount that he claimed as his basis or the claimed dollar_figure long-term_capital_loss as required by the irc and the regulations see sec_6001 sec_6011 sec_1_6001-1 sec_1_6011-1 and b income_tax regs accordingly respondent’s determinations as to a zero basis and a dollar_figure capital_gain are sustained iii petitioner’s deductions for expenditures paid_or_incurred in his rental_activity ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business are generally deductible sec_162 while personal_living_and_family_expenses are not deductible sec_262 an individual’s rental real_estate activity can constitute a trade_or_business for purposes of sec_162 see eg hazard v commissioner petitioner’s gross_income exceeded his dollar_figure filing threshold and his return was not filed until date at the calendar call petitioner stated that he would like to call a certain witness a local broker to testify as to what are legitimate costs for basis he was not allowed to call the witness because he did not comply with the court’s rules or the federal rules of evidence or procedure see rule a f regarding the submission of expert witness reports see also fed r evid requiring witnesses to have personal knowledge there was no indication that the local broker had personal knowledge as to petitioner’s basis in his sonera stock t c but see eg balsamo v commissioner tcmemo_1987_477 the taxpayer’s rental real_estate activity did not constitute a trade_or_business rather the property was held_for_the_production_of_income within the meaning of sec_212 as used in the irc the term ordinary means normal usual or customary the transaction that gives rise to the expense must be a common or frequent occurrence within the activity involved 308_us_488 the term necessary means the expenditures are appropriate and helpful welch v helvering u s pincite respondent conceded that petitioner was entitled to deduct dollar_figure in total expenses with respect to his rental_activity the allowed expenditures offset the dollar_figure rental income generating a dollar_figure loss petitioner contends that he is entitled to deduct expenditures and their related losses greater than the amounts to which respondent has agreed the expenditures at issue include a dollar_figure deduction for legal and professional fees with respect to the towing of petitioner’s automobile and a dollar_figure deduction for a telephone installed in the basement of the townhouse which was used like a storage room a the telephone expense petitioner testified that the dollar_figure expense was incurred for a telephone used when i would get into town for conducting business with contractors prospective tenants etc while the townhouse was vacant tenants also had access to the phone because it was not kept behind a locked door he also testified that a c p a said to just take half of the telephone expense and that should be fair petitioner failed to show that the expenditure was an ordinary_and_necessary_expense of a rental real_estate activity see sec_162 sec_212 and a see also sec_1_162-1 sec_1_212-1 and a and b income_tax regs he also failed to establish the amount of his business versus personal_use ie by percentage or increments of time see sec_162 sec_212 and a sec_1_162-1 sec_1_212-1 and a and b income_tax regs accordingly respondent’s disallowance of the expense is sustained b dollar_figure legal fee with respect to petitioner’s automobile the court must inquire into the origin and character of the dollar_figure legal fee to determine whether petitioner is entitled to deduct the expense see 372_us_39 petitioner testified that the townhouse was in charlottesville virginia see also sec_162 sec_212 sec_262 sec_263 sec_1_212-1 sec_1_263_a_-2 income_tax regs discussing certain expenditures that must be capitalized the origin-of-the- claim rule requires an examination of the facts and circumstances to determine out of what kind of transaction the litigation arose 59_tc_708 the court also considers the issues the action’s nature and objectives the defenses asserted the purpose for the legal fees and the background of the litigation id in order for the dollar_figure legal fee to be deductible the origin of the claim must be proximately related to petitioner’s rental_activity see united_states v gilmore supra pincite d’angelo v commissioner tcmemo_2003_295 petitioner testified that he kept a car adjacent to his rental property for when i was there see supra note to take care of the property and to go get things he further explained that there was this feud with the homeowner’s association over the car being there and the association had the car towed i had to sue he testified thereby incurring the fees in dispute it was declared illegally towed and i did get the property back the court finds that the origin and character of the dollar_figure legal fee are personal therefore the expense is not deductible see sec_262 cf 62_tc_739 discussing a personal dispute unrelated to defending the taxpayer’s interest in the estate affd without published opinion 521_f2d_1399 3d cir accordingly respondent’s disallowance of the expense is sustained and petitioner is not entitled to a business loss greater than the amount to which respondent has agreed to reflect the foregoing decision will be entered under rule
